Case 18-20022           Doc 644       Filed 08/05/19         Entered 08/05/19 17:00:16       Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION

------------------------------------------------------X
In re:                                                :       CHAPTER 11
                                                      :
WINDSOR MARKETING GROUP, INC. :                               CASE NO. 18-20022
------------------------------------------------------X

                                      NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the undersigned attorney hereby enters an appearance in the
above-captioned Chapter 11 cases on behalf of Windsor Marketing Group, Inc. (“WMG”) as
debtor and debtor-in-possession (the “Debtor”).                Pursuant to and in accordance with the
Bankruptcy Code, and the Federal Rules of Bankruptcy Procedure, including without limitation,
Rules 2002 and 9007, the undersigned demands that all notices given or required to be given in
this case and all papers served or required to be served in this case, be given to the undersigned at
the office, address and telephone number set forth below.
        PLEASE TAKE FURTHER NOTICE, that the foregoing request includes the notices and
papers referred to in the Bankruptcy Rules specified above and also includes, without limitation,
notices of any orders, plans, disclosure statements, operating reports, applications, complaints,
demands, hearings, motions, petitions, pleadings, or requests, and any other documents brought
before this Court in this case, whether formal or informal, whether written or oral, and whether
transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise, which affects
the Debtor or the property of the Debtor.
        Respectfully submitted, this 5th day of August, 2019.



                                                          By: /s/ Eric Henzy
                                                              Eric Henzy (ct12849)
                                                              Zeisler & Zeisler, P.C.
                                                              10 Middle Street, 15th floor
                                                              Bridgeport, CT 06604
                                                              Telephone: 203-368-4234
                                                              Email: ehenzy@zeislaw.com
